Stacy, C. J.
The judgment overruling tlie demurrers will be upheld on authority of what is said in the companion case of Barber v. Wooten, Admx., ante, 107.
This case affords perhaps a clearer, if not a more pronounced, distinction from the Atkins case, 208 N.C. 245, 179 S.E. 889, than does the Barber case. Here, the action is for the wrongful death of plaintiff’s intestate — -the'result of the sum total of all the torts, neglects or defaults of the defendants which culminated in the right given by the “Lord Campbell Act.” G.S. 28-173.
The demurrers were properly overruled.
Affirmed.
Note: This opinion was written in accordance with the Court’s decision and filed by order of the Court after Chief Justice Stacy's death.
YaleNtihe, J., took no part in the consideration or decision of this case.